Title: From George Washington to Richard Varick, 28 January 1782
From: Washington, George
To: Varick, Richard


                  
                     Dear Sir
                     Philada 28th Jany 1782.
                  
                  I have occasion to revise the powers and instructions which have at different times been given to our Commissioners for negotiating an exchange of prisoners—The first were given to Colo. Harrison in the beginning of the year 1777.  You will be pleased to collect them and send them down to me as soon as possible—The Blank Books are nearly finished.  I am Dear Sir Yr most obt servt.
                  
               